Citation Nr: 0725648	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO. 05-24 488A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for a right hip 
disorder, including degenerative joint disease. 

2. Entitlement to service connection for a left knee 
disorder, including degenerative joint disease. 

3. Entitlement to service connection for a right knee 
disorder, including degenerative joint disease. 

4. Entitlement to service connection for a back disorder, 
including degenerative disease.

5. Entitlement to a disability rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD). 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active service from June 1964 until June 
1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions from April 2004 and 
October 2003 from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia. 

The veteran has alleged, and various documentation raises the 
issue of the veteran's unemployability due to service-
connected disorders. Coupled with this evidence, the Board 
presently grants the veteran's claim for an increased rating 
for PTSD, and a claim of a total rating based on individual 
unemployability is REFERRED to the RO for appropriate action. 
Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Circ. 2001) 
(holding that once a veteran submits evidence of a medical 
disability and submits a claim for an increased disability 
rating with evidence of unemployability, the VA must consider 
a claim for total rating based on individual 
unemployability). 




FINDINGS OF FACT

1. The veteran's right hip disorder, including degenerative 
joint disease, was not incurred in or aggravated by active 
military service. 

2. The veteran's left knee disorder, including degenerative 
joint disease, was not incurred in or aggravated by active 
military service. 

3. The veteran's right knee disorder, including degenerative 
joint disease, was not incurred in or aggravated by active 
military service. 

4. The veteran's back disorder, including degenerative 
disease, was not incurred in or aggravated by active military 
service. 

5. The veteran's PTSD is manifested by suicidal ideation, 
depression affecting his ability to function independently, 
appropriately and effectively, impaired impulse control, 
difficulty in adapting to stressful circumstances, an 
inability to establish and maintain effective relationships, 
and persistent danger of hurting self or others.


CONCLUSIONS OF LAW

1. The criteria for the establishment of service connection 
for a right hip disorder, including degenerative joint 
disease have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2006).

2. The criteria for the establishment of service connection 
for a left knee disorder, including degenerative joint 
disease have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2006).

3. The criteria for the establishment of service connection 
for a right knee disorder, including degenerative joint 
disease have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2006).

4. The criteria for the establishment of service connection 
for a back disorder, including degenerative disease have not 
been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).

5. The criteria for an evaluation of 70 percent for PTSD have 
been approximated. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.125-
4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Merits of the Claim
 
Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied. See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006). The notification obligation in this 
case was accomplished by way of letters from the RO to the 
veteran dated in April and August of 2003 and June 2004. 

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice that an effective date for the award of 
benefits will be assigned if a higher evaluation is awarded. 
Although the RO did not advise the veteran of such 
information, because the claim for an increased evaluation 
rating for PTSD is being granted, the RO will, upon issuance 
of this decision, assign an effective date for the increased 
rating. Since this decision affirms the RO's denials of 
service connection for the veteran's back, hip, left knee, 
and right knee disorders, the veteran is not prejudiced in 
regards to those claims. Proceeding with this matter in its 
procedural posture would not therefore prejudice the veteran.

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case. The 
veteran and his representative have not made the RO or the 
Board aware of any supporting information not in the record 
of evidence that needs to be obtained in order to fairly 
decide this appeal. Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

Service Connection Claims

The veteran claims his back, right hip, left knee, and right 
knee disorders developed due to his combat experiences in 
Vietnam, including falling out of a helicopter while under 
enemy attack. Having carefully considered the claims in light 
of the record and the applicable law, the Board is of the 
opinion that the evidence is against the claims and the 
appeal will be denied. Specifically, although the veteran is 
shown to have back, left knee, and right knee disorders there 
is no competent evidence linking the disorders to any 
incident of his service. Additionally, the record does not 
indicate that the veteran currently has a right hip disorder 
upon which to base a claim of service connection. 

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. That an 
injury or event occurred in service alone is not enough. 
There must be chronic disability resulting from that injury 
or event. If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity. 38 C.F.R. § 3.303(b). Service connection can 
also be found for any disease diagnosed after discharge, if 
all the evidence establishes it was incurred in service. 
38 C.F.R. § 3.303(d). 

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

The veteran's service medical records contain no evidence of 
complaints, treatments or diagnoses regarding the veteran's 
back, hip, left knee, or right knee during service. Those 
records also do not document the injuries the veteran 
reportedly sustained after an attack on his helicopter. 
However, the veteran served in combat, and his account of 
what occurred during such service is presumed credible 
throughout the adjudication of the claim - i.e., the in-
service event component of a successful claim of service 
connection. The law provides in the case of a veteran who 
engaged in combat with the enemy in active service, the VA 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease. 38 U.S.C.A. § 1154(b). 

Although the veteran served in combat and his account is 
presumed credible, there is no competent medical evidence 
indicating that the veteran's current right hip, left knee, 
right knee and back are related to such service. By 
"competent medical evidence" is meant in part that which is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions. 38 C.F.R. § 3.159(a). Boyer v. West, 
11 Vet. App. 477 (1998); Wade v. West, 11 Vet. App. 202 
(1998) (Both holding that 38 U.S.C.A § 1154(b) does not 
relieve the veteran of submitting competent medical evidence 
suggesting a nexus between the currently disorder and the 
claimed combat service); Huston v. Principi, 18 Vet. App. 395 
at 402 (2004) (Same proposition applied in context of clear 
and unmistakable error analysis).  

Medical records dated following separation from service 
contain no evidence of any complaints, treatments or 
diagnoses pertaining to the back, hip, left knee, or right 
knee disorders for many years following separation from 
service. Although the veteran has submitted VA hospital 
records from December 1969, these records are only indicative 
of treatment for complaints of left kidney pain followed by 
bloody urine. The veteran's VA examiner diagnosed the veteran 
with urethritis, gonococcal, for which the veteran was denied 
service connection in a June 1970 rating decision.   

According to a February 2001 VA outpatient treatment record, 
the veteran complained of worsening knee pain and reported a 
prior knee surgery in 1992 with degenerative joint disease. A 
January 2003 VA outpatient treatment record indicates that 
the veteran reported new pain to his knees, shoulders, hand, 
lower back and hip. 

A June 2003 VA examination was subsequently provided to the 
veteran. It is clear from the entirety of the examination 
report that the physician made these statements based on an 
unsubstantiated history of onset, as indicated by the 
examiner later determining that the veteran had no evidence 
of a hip disorder upon examination, though the examiner had 
indicated previously that its onset had been during service. 
Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (holding 
that it is error to reject a medical opinion solely on the 
basis that the medical opinion was based on a history given 
by the veteran). 

The law provides in this regard that the mere transcription 
of medical history does not transform the information into 
competent medical evidence merely because the transcriber 
happens to be a medical professional. See Leshore v. Brown, 8 
Vet. App. 406, 409 (1995); Swann v. Brown, 5 Vet. App. 229, 
233 (1993). A subjectively held belief in the appellant's 
credibility is not competent medical evidence. The law 
provides in this regard that the opinion of the physician 
that the appellant is truthful in his account is not 
necessarily probative as to the facts of the account. See 
Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).

The June 2003 VA examiner diagnosed the veteran as having 
bilateral knee degenerative joint disease and a lumbar 
strain. The examiner also determined that there was no 
pathology on which to base a right hip disorder diagnosis. 
The record does not contain any further evidence of 
treatments for or diagnoses of a right hip disorder. Due to 
the lack of evidence of a current right hip disorder, the 
veteran's right hip claim will be denied. 

A January 2004 VA examination, which included the review of 
X-rays, further established that the veteran had degenerative 
joint disease to the knees and lumbar spine. The examiner 
found the etiology of the degenerative joint disease 
difficult to determine, and merely indicated that repeated 
trauma predisposes a person to degenerative diseases, 
especially osteoarthritis. The veteran continued to be 
treated by VA for his left and right knees and back. 

The veteran clearly has degenerative disease of the spine and 
degenerative joint disease of the knees. His January 2004 VA 
examiner indicated that repeated trauma is a predisposing 
factor to degenerative diseases, especially osteoarthritis, 
but did not provide a medical nexus opinion as to the 
etiology of the veteran's disorders of the back, left knee, 
or right knee. Such speculation or evidence of a remote 
possibility, however, may not be used to make a determination 
of service connection. 38 C.F.R. § 3.102. Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 
Vet. App. 30, 33 (1993). The doctor's statements are 
inconclusive as to the origin of the claimed disorders, and 
cannot be employed as suggestive of a linkage between the 
current disorders and the claimed connections to service. 
Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 
Vet. App. 140, 145-6 (1993). 

The veteran and his representative were advised of the need 
to submit medical evidence demonstrating both the currently 
claimed disorders, as well as, medical evidence demonstrating 
a nexus between the claimed disorders and service by way of 
the VCAA letters provided to them, but failed to do so. A 
claimant has the responsibility to present and support a 
claim for benefits under laws administered by VA, 38 U.S.C.A. 
§ 5107(a), and the veteran and his representative were 
clearly advised in the letters provided to them in April and 
August of 2003 of the need to submit medical evidence of a 
current disability and evidence of a relationship between a 
current disability and an injury, disease or event in 
service. No medical nexus opinions have been provided. 


Increased Rating Evaluation for PTSD

The veteran contends that his PTSD is more disabling than 
currently evaluated. Having carefully considered the claim in 
light of the record and the applicable law, the Board is of 
the opinion that the evidence is in approximate balance as to 
the granting of a 70 percent evaluation.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life. Generally, the degree of disability specified is 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability. 38 U.S.C.A. 
§ 1155. 38 C.F.R. § 4.1. Separate Diagnostic Codes identify 
the various disabilities and the criteria for specific 
ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3. While the veteran's entire 
history is reviewed when making a disability determination, 
38 C.F.R. § 4.1, where service connection has already been 
established and an increase in the disability rating is at 
issue, it is a present level of disability that is of primary 
concern. Francisco v. Brown, 7 Vet. App. 55 (1994).

A 70 percent evaluation will be assigned where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships. 38 U.S.C.A. § 4.130, 
Diagnostic Code 9411. 

A 100 percent evaluation is warranted when there is total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name. Id.

In evaluating psychiatric disabilities, the Board has adopted 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., American Psychiatric Association (DMS-IV). That 
manual includes a Global Assessment of Functioning (GAF) 
scale reflecting psychological, social and occupational 
functioning on a hypothetical continuum of mental illness. 
Richard v. Brown, 9 Vet. App. 266, 267 (1996)(citing DSM-IV). 
A score of 41-50 indicates serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g. no friends, unable to keep a job). A score 
of 51-60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers). A 
score of 61 to 70 indicates some mild symptoms (e.g. 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well with some meaningful interpersonal 
relationships. See Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, Washington, DC, American 
Psychiatric Association, 1994. 

Service connection for PTSD was established by the RO in an 
August 1998 rating decision, based in part on a review of the 
evidence that showed that the veteran engaged in combat 
during the Vietnam era and a contemporaneous VA examination 
report that indicated that he had the disorder. A 30 percent 
evaluation was ultimately assigned. A November 2003 rating 
decision subsequently granted the veteran a 50 percent 
evaluation. 

The veteran entered a VA, inpatient, PTSD program in January 
2004 and was discharged in March 2004. According to the 
veteran's hearing testimony, he was admitted to that program 
after a road rage episode, during which he wanted to kill 
another person, and his frustration and depression gave him 
thoughts of harming himself. According to a February 2004 VA 
discharge summary, the veteran's symptoms included persistent 
anhedonia, apathy, insomnia and nightmares, erratic moods, 
depression, anger, panic anxiety attacks, social isolation 
and alienation, hypervigilance and hyperalertness, 
dysfunctional relationships, and angry and wild mood and 
temperament. A GAF was assessed of 35. 

An August 2005 letter from D.M., LMSW, the veteran's 
readjustment counseling therapist, confirmed that the veteran 
had been receiving counseling services and that the veteran 
had difficulty controlling his angry feelings. The veteran 
was also found to isolate himself. VA therapist recommended 
the veteran be monitored for his psychiatric symptoms. 

The veteran was admitted to a VA hospital in September 2005, 
and was diagnosed with PTSD with comorbid depression. At that 
time, the veteran admitted to thoughts of suicide and social 
isolation. The veteran also had a history of impaired impulse 
control and violence. A GAF of 40 was assessed. 

Following the veteran's September 2005 discharge, the 
veteran's VA examiner found him to be alert and oriented with 
an improved mood and affect, though the veteran did describe 
a hallucination while driving. The veteran received group 
therapy, where he was continued to be diagnosed with chronic 
PTSD, with depression and a restricted affect.

The veteran's VA examiners, F.O., M.D. and P.H., LCSW, 
indicated in a February 2006 letter that the veteran's PTSD 
symptoms included vivid/violent nightmares, flashbacks, 
depressed moods, persistent vigilance, hyperalertness, 
survivor guilt, emotional numbness, difficulty getting along 
with others, extreme isolation and avoidance, anhedonia, 
impaired concentration, and chronic pain. The veteran's 
chronic pain and impaired mobility was also found to increase 
his PTSD symptoms. The examiners further stated that although 
the veteran had shown improvement after his inpatient PTSD 
program, his symptoms have resurfaced and have become even 
more intense, and that the veteran's September 2005 VA 
hospital admission had been due to a level of depression and 
negative symptoms that placed him in jeopardy of harming 
himself. 

The veteran's representative submitted a PTSD Physician's 
Questionnaire in September 2006, indicating he had persistent 
insomnia, nightmares, and intrusive thoughts from trauma. The 
veteran was also found to have paranoid thoughts, panic 
attacks, and difficulty problem solving. A GAF of 38 was 
assessed. 

The veteran has also provided multiple lay statements from 
his family members, which provided evidence of his social 
isolation, impaired impulse control, and inability to 
establish and maintain effective relationships. 

The evidence indicates that the veteran has symptoms and 
impairment approximating a 70 percent evaluation. 38 C.F.R. § 
4.130, Diagnostic Code 6260. 
The evidence does not indicate the veteran had symptoms such 
as speech intermittently illogical, obscure, or irrelevant 
and spatial disorientation. However, 
the evidence does indicate that the veteran has suicidal 
ideation; obsessional rituals which interfere with routine 
activities; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
the inability to establish and maintain effective 
relationships. Additionally, the veteran's GAF scores reflect 
severe symptoms. 

A 100 percent evaluation is not warranted as the veteran does 
not exhibit symptoms including persistent delusions or 
hallucinations; disorientation to time or place; and memory 
loss for names of close relatives, own occupation, or own 
name. The veteran's symptoms do not approximate total 
occupational and social impairment.


When the weight of evidence supports a claim or an 
approximate balance between positive and negative evidence 
regarding a material issue, the veteran shall prevail or have 
the benefit of the doubt on that issue. Ashley v. Brown, 6 
Vet. App. 52, 59 (1993). 38 U.S.C. 5107(b). 38 C.F.R. § 
3.102. The record indicates symptomatology to support an 
increased rating; therefore, the benefit of the doubt rule 
applies, and a 70 percent evaluation is granted. Gilbert v. 
Derwinski, 1 Vet.App. 49, 58 (1991). 


ORDER

Service connection for a right hip claim is denied.

Service connection for a left knee disorder, including 
degenerative joint disease is denied.

Service connection for a right knee disorder, including 
degenerative joint disease is denied.

Service connection for a back disorder, including 
degenerative disease of the lumbar spine, is denied.

A 70 percent evaluation for PTSD is granted.



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


